                                                                                                                    EXHIBIT 1

                                                Case 1:20-cv-03538-GLR Document 105-1 Filed 12/31/20 Page 1 of 2

                                                                                             RagingBull Vendor Expenses, through January 15, 2021

                                 Outstanding/Coming Due                   Budget Estimate                                                 **All are estimates based upon available information
                                                                                                      Est. ‐ for use to
               Vendor                  Invoice Period     Amt. Due           Billing Cycle                                  Total                                                                 Description
                                                                                                          Jan 13th
Rackspace amazon servers Dash    12/01/2020‐12/31/2020    $12,000.00   01/01/2021 ‐ 01/31/2021          $12,000.00         $24,000.00     Data Retention & Content Delivery ‐ [Monthly payment required]

Infusionsoft CRM                 12/01/2020‐12/31/2020     $8,098.50   01/01/2021 ‐ 01/31/2021            $4,049.25         $5,000.00     Data Retention & Content Delivery [per user charge varies, est for month]

Sendgrid paid email                                                    01/02/2021 ‐ 02/01/2021            $4,300.00         $1,000.00     Data Retention & Content Delivery for communication with subscribers (Monthly Recurring ‐ Varying Costs)

PhoenixNap webinar and bullpen                                         12/18/2020 ‐ 01/18/2021            $1,743.10         $1,743.10     Data Retention (Invoiced Monthly)

Quickbooks Online                                                      01/03/2021 ‐ 02/03/2021              $150.00             $150.00   Historical records of accounting information (Monthly Recurring)

MD ‐ Mccormick Lease                                                   01/01/2021 ‐ 01/31/2021            $9,801.25         $9,801.25     Lease office space, Hunt Valley, MD (Monthly Recurring)

MD ‐ Verizon bill                12/01/2020‐12/31/2020      $510.00    01/01/2021 ‐ 01/31/2021              $510.00         $1,020.00     Office Utilities (Internet ‐ Pell ‐ Reyna ‐ MD Office) Monthly Recurring

CSC Legal Renewals               12/8/2020‐12/11/2020      $3,437.79                                          $0.00         $3,437.79     Legal registrations currently past due

Zoho.com                         12/10/2020‐01/10/2020      $519.00                                           $0.00             $519.00   Customer Service determination of refunds for data retention and analysis (Monthly Recurring)

                                                                                                                 Total    $46,671.14



Graphem Solutions                12/01/20‐12/15/20        $46,924.03     12/16/20‐01/15/21                $2,000.00         $1,000.00     IT, Critical Web Maintence, and Content Delivery. Est at $75/hour.

                                                                                                       Grand Total         $47,671.14
                               Case 1:20-cv-03538-GLR Document 105-1 Filed 12/31/20 Page 2 of 2


                                              RagingBull Employee Wages, through January 15, 2021
                                                                        Dec 1 ‐ Jan 15th   Taxes       Taxes
             Department                     First*          Last*                                                  Benefits      Total
                                                                            Wages        Estimated   Estimated
Accounting                               XXXXXXX         XXXXXXX             $10,400.00      9%          $936.00     $300.00     $11,635.99
Information Systems                      XXXXXXX         XXXXXXX             $30,000.00      9%       $2,700.00      $300.00     $33,000.00
Systems Data/CS System Support           XXXXXXX         XXXXXXX              $9,375.00      9%         $843.75      $300.00     $10,518.75
Finance & Human Resources                XXXXXXX         XXXXXXX             $31,250.00      9%       $2,812.50      $300.00     $34,362.49
Human Resources                          XXXXXXX         XXXXXXX              $6,000.00      9%         $540.00      $300.00      $6,840.00
Legal and Compliance                     XXXXXXX         XXXXXXX             $21,250.01      9%       $1,912.50      $300.00     $23,462.51
                                                                Total      $108,275.00                $9,744.75     $1,800.00   $119,819.74

* The Temporary Receiver has redacted individuals' names out of consideration for their privacy.
  The Temporary Receiver will provide the names to the Court, upon request.
